Citation Nr: 0212310	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  00-06 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for defective vision.

2. Entitlement to service connection for dental trauma (for 
the purposes of dental treatment).


(The issues of entitlement to service connection for 
headaches, arthritis, a skin disease of the toes and feet, a 
chest problem, a thyroid problem, defective hearing and 
increased evaluations for hypertension, currently evaluated 
as 10 percent disabling, and for acrocyanosis, currently 
evaluated as 10 percent disabling, will be the subjects of a 
later decision.)


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1958 to 
January 1959, from October 1961 to August 1962, and from 
November 1962 to May 1981, after which he retired with nearly 
twenty-three years of service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1982 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, and a July 1999 rating decision of the 
VARO in Montgomery, Alabama.  A March 2000 statement of the 
case (SOC) indicates that, although the veteran initiated an 
appeal of the February 1982 rating decision which denied 
entitlement to service connection for defective hearing, a 
back condition, defective vision, headaches and chest 
condition, he was not provided with an SOC.  In April 2000, 
the veteran submitted a timely substantive appeal (VA Form 9) 
as to these matters.  

While the February 1982 rating decision denied service 
connection for a back disorder, at his February 1983 personal 
hearing at the RO the veteran clearly testified that he was 
not going to "make an issue of the back" and did not "know 
how it got there".  The Board construes the veteran's 
statements as a withdrawal of the claim of entitlement to 
service connection for a back problem.

The July 1999 rating decision denied entitlement to service 
connection for diabetes mellitus.  However, in a November 
2001 decision, the RO granted service connection for diabetes 
mellitus and awarded a compensable disability evaluation.  
The Board considers this a full grant of the benefits sought 
as to this matter and, accordingly, service connection for 
diabetes mellitus is no longer on appeal.

In June 2002, the veteran was afforded a hearing before the 
undersigned Member of the Board, at the RO.  According to a 
June 2002 letter to the RO from the Veterans of Foreign Wars 
of the United States (VFW), the veteran's appointed service 
representative, the veteran notified the VFW that he wished 
to represent himself.  The VFW revoked the veteran's power of 
attorney.  At his Travel Board hearing, the veteran confirmed 
his desire not to be represented, and specifically testified 
that he "would like to proceed on my own without 
representation."  The veteran has not indicated that he 
wished to execute a new power of attorney, or notified the RO 
that he has selected a new representative.  As a result, the 
Board believes that all due process requirements have been 
met with regard to representation.

Finally, the Board is undertaking additional development on 
the matters of entitlement to service connection for 
headaches, arthritis, a skin disease of the toes and feet, a 
chest problem, a thyroid problem, defective hearing and 
increased evaluations for hypertension, currently evaluated 
as 10 percent disabling, and for acrocyanosis, currently 
evaluated as 10 percent disabling, pursuant to authority 
granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
3003) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing any response to the notice, the 
Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1. The preponderance of the objective medical evidence is 
against a finding that the veteran has any dental 
condition due to a combat wound or other in-service dental 
trauma, and he was not a prisoner of war.



2. The preponderance of the medical evidence is against a 
finding that the veteran has defective vision due to 
service, and refractive error is not a disability for VA 
compensation purposes.

CONCLUSIONS OF LAW

1. Defective vision was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100-5103A, 5106, 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2001); 66 Fed. Reg. 
45,630-632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).

2. A dental trauma was not incurred in active service, and 
the criteria for entitlement to VA outpatient dental 
treatment have not been met.  38 U.S.C.A. §§ 1110, 1131, 
1712, 5107 (West 1991 & Supp. 2001); Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100-
5103A, 5106, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.381, 4.149, 4.150, 17.161-17.165 (2001); 66 Fed. Reg. 
45,630-632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

An induction examination report is not of record.  Service 
medical records include a dental examination report dated 
"20 Nov" evidently performed at the time of an annual 
physical examination.  At that time, the veteran was missing 
teeth numbered 1, 3, 4, 5, 12, 14, 16, 17, 18, 19, 20, 29, 
30, 31 and 32.  There do not appear to be any additional 
dental service records associated with the claims file.  
Clinical records are not indicative of any dental or facial 
injury or trauma.


Service medical records reflect that, on a June 1963 Report 
of Medical History completed for the purpose of a medical 
board evaluation, the veteran checked "no" to having eye 
trouble and wearing glasses.  On clinical evaluation, his 
uncorrected visual acuity for distance was 20/20 in each eye 
without refraction.  His near vision was noted as "J-1" in 
each eye.  A cover test was normal at 20 feet, and findings 
of a color vision test were noted as "AOC [abridged ocular 
chart?] 16/17".  An August 1963 examination report indicates 
that the veteran's uncorrected visual acuity for distance was 
20/20 in each eye and his near vision was "J-3".  Color 
vision test was normal.

According to an October 1968 reenlistment examination report, 
the veteran's uncorrected visual acuity for near and distant 
vision was 20/20 in each eye without refraction, and he 
passed the color vision test.  On a medical history report 
completed at the time, the veteran checked "no" to having 
eye trouble and to wearing glasses.  

A February 1972 clinical entry indicates that the veteran was 
recommended for an ophthalmology consultation.  According to 
service medical records dated in September 1972, he had been 
involved in a truck accident eight months earlier, and now 
complained that the bottoms of his eyelids were sore to the 
touch and watery.  He was referred to the eye clinic.  The 
veteran's visual acuity was 20/60 in each eye, and it was 
noted that he had a mild "conj"(conjunctive?) injury in 
each eye.  His pupils were equal and reactive to light 
(PERL).  The fundi were within normal limits and his lenses 
were clear.  "Bleph"(blepharitis?) was noted, and the 
veteran was advised to get an appointment in the optometry 
clinic.  He was seen in the optometry clinic in early October 
1972, when his uncorrected visual acuity was 20/50 in his 
right eye, corrected to 20/25, and uncorrected visual acuity 
in his left eye was 20/70, corrected to 20/20.

A June 1976 periodic service medical examination report 
indicates that the veteran's uncorrected visual acuity for 
distance was 20/30 in his right eye and 20/70 in his left 
eye, and his visual acuity for near vision was 40 in his 
right eye and 25 in his left eye.   

In December 1977, the veteran underwent a periodic service 
examination and his uncorrected visual acuity for distance in 
his right eye was 20/50, corrected to 20/30 with refraction, 
and uncorrected visual acuity for distance in the left eye 
was 20/50 corrected to 20/25 with refraction.  Near visual 
acuity was corrected to 20/30 in the right eye and to 20/20 
in the left eye.  An eye consultation report dated that day 
indicates uncorrected far visual acuity in the right eye was 
20/50-1 and in the left eye was 20/50-2.  Uncorrected near 
visual acuity in the right eye was 20/25 and in the left eye 
was 20/30-4.  External examination was clear and fundi and 
media, including slit lamp study, were clear and within 
normal limits.  Diagnoses were slight amblyopia in the right 
eye and otherwise slight compound myopic astigmatism.  

In February 1981 the veteran was examined prior to retirement 
from service.  On a medical history report, he stated that he 
was unable to see well and had trouble reading and checked 
yes to having eye trouble.  On examination, uncorrected 
distant visual acuity in the right eye was 20/40+, corrected 
to 20/40 with refraction, and in the left eye uncorrected 
visual acuity was 20/70+ corrected to 20/20 with refraction.  
Near visual acuity in the right eye was 20/40+ corrected to 
20/40 and in the left eye was 20/70+ corrected to 20/20.  An 
evaluation for glasses was recommended.  The veteran was 
evaluated in the optometry clinic in March 1981, where 
distant and near visual acuity were 20/40 bilaterally.  
Blurred vision at near was noted.  The veteran was given near 
vision glasses and refraction for distance vision.  The 
clinical impression was mixed astigmatism and presbyopia, and 
amblyopia in the right eye. 

Post service, the veteran underwent a VA eye examination in 
October 1981, and the report notes that he forgot his 
glasses.  His distance visual acuity without correction in 
the right eye was 20/30-1 correctable to 20/25+2, by pinhole 
(Ph), and distance visual acuity without correction in the 
left eye was 20/25-1 correctable to 20/20-1 by pinhole.  
Extraocular movement (EOM) was full and slit-lamp examination 
and fundi were normal.  The clinical impression was of a 
normal examination.

At his February 1983 personal hearing at the RO, the veteran 
testified that he had no visual problems before entering 
service and that he wore glasses when he was in Vietnam that 
gave him headaches. He said a doctor told him to remove the 
glasses if the headaches persisted.  Currently, he said he 
wore glasses to read small print, and had slight headaches.  

Post service medical records include records from T.M.J., 
D.D.S., dated from June 1995 to May 2002, reflecting dental 
procedures performed during that time.  The records are not 
indicative of a dental or facial injury or trauma.

At his June 2002 Travel Board hearing before the undersigned, 
the veteran denied sustaining any in-service dental trauma, 
and said he could not get the proper dental treatment he 
needed in service because there were not enough doctors in 
Germany and Vietnam to treat him.  

II.  Analysis

A.  Veterans Claims Assistance Act

The appellant has requested service connection for defective 
vision and dental trauma (for purposes of dental treatment).  
Before addressing these issues, the Board notes that, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
Supp. 2001)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute revised the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant must come forward 
first with evidence to well ground a claim before the 
Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi,  No. 00-156 (U.S. 
Vet. App. July 10, 2002) (per curiam) (holding that a remand 
for the Board to consider the matters on appeal in light of 
the VCAA sections codified at sections 5102, 5103 and 5103A 
is not required).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  See VCAA § 3(a) (codified at 38 U.S.C. 5103A(d)).

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of detailed SOC's issued 
during the pendency of this appeal as to the issues being 
decided herein, of the pertinent law, and what the evidence 
must show in order to substantiate his claims.  We, 
therefore, believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the appellant's claims, and the SOC's issued by the RO 
clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)). Further, in a 
January 2002 letter, the RO advised the veteran of the 
Veterans Claims Assistance Act and the new duty-to-assist 
regulations.  A copy of that letter was also sent to the 
veteran's accredited service representative of record at the 
time.  The veteran submitted a written response later that 
month.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(noting that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed to substantiate his claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C. § 5103).  Likewise, it appears that all obtainable 
evidence identified by the appellant relative to his claims 
has been obtained and associated with the claims file, and 
that he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claims for service connection for defective 
vision and dental trauma (for the purposes of dental 
treatment).

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claims pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Discussion

Pursuant to 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service. 

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  The General Counsel of 
VA has noted, however, in a precedential opinion, that if, 
during service, superimposed disease or injury does occur, 
service connection may be warranted for the resultant 
disability.  VAOPGCPREC 82-90 (1990).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
This principle has been repeatedly reaffirmed by the United 
States Court of Appeals for the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). 

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The Board notes that 38 U.S.C.A. § 1154(b) (West 1991) 
provides that, in the case of a veteran who engaged in combat 
with the enemy during a period of war, lay evidence of in-
service incurrence or aggravation of a disease or injury 
shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation 
during service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); see also Collette v. Brown, 82 F.3d 389, 392-94 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304(d) (2001).  However, that does 
not end the Board's inquiry.

The Court has held that 38 U.S.C.A. § 1154(b) deals with the 
question of whether a particular disease or injury was 
incurred or aggravated in service - that is, what happened 
then - not the question of either current disability or a 
nexus to service, as to both of which competent medical 
evidence is generally required.  See, e.g., Caluza v. Brown, 
7 Vet. App. at 504.  Thus, the "clear and convincing 
evidence to the contrary" provision of section 1154(b), 
which lessens the evidentiary burden for combat veterans, 
applies only to the service-incurrence element of a claim and 
not to the current-disability and service-nexus elements.  
The Court has emphasized that an unbroken line of cases since 
Caluza has held that the term "service connection" as used 
in 38 U.S.C.A. § 1154(b) refers to proof of incurrence or 
aggravation of disease or injury in service rather than to 
the legal standard for entitlement to payments for a 
disability.  See, e.g., Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000), citing Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).

1.  Service Connection for Defective Vision

The veteran has contended that service connection should be 
granted for defective vision.  However, in this case, the 
requirements for entitlement to service connection for 
defective vision have not been met.  The Board acknowledges 
that service medical records show that the veteran was seen 
on several occasions for complaints referable to the eyes.  
He complained of visual difficulties resulting in blurred 
vision.  During service, diagnoses made included blepharitis, 
slight compound myoptic astigmatism, and presbyopia and 
amblyopia in the right eye.  On retirement examination in 
February 1981, distant visual acuity was 20/40+ in the right 
eye, corrected to 20/40 with refraction, and 20/70+ in the 
left eye, corrected to 20/20 with refraction.  Glasses were 
prescribed prior to separation in March 1981.

However, because myopic astigmatism is a refractive error, it 
cannot be service connected.  See Dorland's Illustrated 
Medical Dictionary 151, 1094 (28th ed. 1994) (defining myopia 
as an "error of refraction," astigmatism as an "unequal 
curvature of the refractive surfaces of the eye," and myopic 
astigmatism as astigmatism "which complicates myopia").  
Nor may presbyopia be service connected.  Id. at 1349 
(defining presbyopia as "impairment of vision due to 
advancing years or old age").  Blepharitis is an 
"inflammation of the eyelids".  Id. at 206.  However, there 
is no post-service medical evidence of blepharitis in this 
case.

More important, on VA examination after the veteran's 
separation from service, there was no showing that the 
veteran had defective vision related to service.  In fact, 
neither amblyopia of the right eye or slight compound myopic 
astigmatism nor presbyopia were reported on VA eye 
examination in October 1981, when the clinical impression was 
normal examination and it was noted that the veteran forgot 
his glasses.  At his February 1983 hearing, the veteran 
denied having any visual problems prior to entering service, 
and testified that he wore glasses while serving in Vietnam 
but they seemed to cause headaches.  Furthermore, the veteran 
has submitted no evidence to show that he currently has 
defective vision related to service.  In sum, the medical 
evidence, in-service and post- service, fails to show that 
the veteran incurred any superimposed disease or injury to 
the eyes during active service, or that the veteran currently 
has a service-related eye disability.  



Based on the aforementioned, the preponderance of the 
objective medical evidence establishes that the veteran did 
not sustain a superimposed disease or injury to the eyes 
during active service, or that any defects noted are service-
related.  With regard to the diagnosed slight compound myopic 
astigmatism and presbyopia of the right eye, these are not 
diseases or injuries with the meaning of applicable 
legislation.  Moreover, there is no showing that the veteran 
currently has defective vision due to service.  As noted 
above, the 1981 VA examination findings were normal, and 
neither blepharitis, amblyopia, myopia, or astigmatism was 
reported.  Nor is there evidence that the veteran incurred 
any superimposed injury or disease in service.  Thus, even 
assuming the veteran has a refractive error and presbyopia, 
his compound myopic astigmatism is a form of refractive error 
and the presbyopia is caused by advancing age, and they are 
not, therefore, disabilities for which service connection is 
appropriate under these circumstances.  See 38 C.F.R. 
§ 3.303(c).  Amblyopia is "impairment of vision without 
detectable organic lesion of the eye".  See Dorland's, supra 
at 53.  The post-service VA examination in 1981 was normal, 
and did not describe amblyopia.  

The preponderance of the objective medical evidence is 
against the veteran's claim for service connection for 
defective vision.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of the reasonable-
doubt doctrine.

2.  Service Connection for Dental Trauma (for purposes of 
dental treatment)

In general, service connection may be granted for disability 
or injury of the individual teeth and investing tissue shown 
by the evidence to have been incurred in or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1712.  The provisions of 38 
U.S.C.A. § 1712(a)(1) provide that, regardless of when an 
application is filed, outpatient dental services and 
treatment, and related dental appliances, will be furnished 
for a dental condition or disability that is a service-
connected dental condition due to combat wounds or other 
service trauma.



During the pendency of this appeal, VA revised the provisions 
governing service connection for dental disabilities.  Prior 
to June 8, 1999, VA regulations provided that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service-connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. §§ 3.382, 4.149 (1998).

The amended regulations, effective June 8, 1999, clarify 
requirements for service connection of dental conditions and 
provide that VA will consider certain dental conditions 
service-connected for treatment purposes if they are shown in 
service after a period of 180 days.  Further, 38 C.F.R. §§ 
3.382 and 4.149 were removed, and § 3.381 was extensively 
revised to clarify requirements for service connection of 
dental conditions and to provide that VA would consider 
certain dental conditions service-connected for treatment 
purposes if they are shown in service after a period of 180 
days.  See 64 Fed. Reg. 30,393 (1999).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In this case, the veteran is alleging that nonspecific 
trauma.  Thus, the Board finds that the changes in the 
regulations pertaining to dental claims were not substantive 
in the context of this claim and therefore a consideration of 
the former and revised regulations is not required pursuant 
to Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Prior to June 8, 1999, 38 C.F.R. § 3.381(a) provided that 
service connection for dental conditions will not be 
considered as having been established when the evidence 
clearly shows that the disabilities existed or were recorded 
at the time of enlistment.  As to each noncompensable 
service-connected dental condition, a determination will be 
made as to whether it was due to combat wound or other 
service trauma.  38 C.F.R. § 3.381(e).  Service connection 
for dental disabilities will be established by service 
records, documentary evidence in the form of reports of 
examinations (dental or physical), duly certified statements 
of dentists or physicians, or certified statements of fact 
from two or more disinterested parties.  The dental 
disability must be shown to have been incurred in or 
aggravated by service.  See 38 C.F.R. § 3.382(a) (1998).  
Malposed teeth with no pathology shown will not be service-
connected. 38 C.F.R. § 3.382(c) (1998).

Under amended VA regulations, effective June 8, 1999, 
impacted or malposed teeth and other developmental defects 
will not be considered service-connected for treatment 
purposes unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. § 
3.381(e)(4) (2001).  The rating action should consider each 
defective or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service and, when applicable, to determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381.

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury was otherwise aggravated by service.  38 
C.F.R. § 3.306 (b)(1) (2001).

With respect to dental claim, the term "service trauma" 
does not include the intended effects of therapy or 
restorative dental care and treatment provided during the 
veteran's military service.  VAOPGCPREC 5-97 (1997).

Upon review of the evidence of record, the Board finds that 
service connection for the residuals of dental trauma for the 
purposes of receiving VA outpatient treatment is not 
warranted.  Here, the veteran has expressly denied sustaining 
a dental trauma in service, and the available service medical 
records are entirely negative for evidence of trauma to the 
teeth or mouth and no residuals of trauma were noted on the 
1981 separation medical examinations.  The Board also notes 
that teeth numbered 1, 3, 4, 5, 12, 14, 16, 17, 18, 19, 20, 
29, 30, 31, and 32 were recorded as missing during an undated 
annual physical examination in service.  The service medical 
records did not attribute the missing teeth, or any other 
dental condition, to in-service trauma.  In other words, the 
medical evidence of record clearly preponderates against a 
finding that a dental trauma in service resulted in a dental 
condition.

There is also no competent evidence, in the post-service 
records, for any dental condition due to service trauma.  At 
no time since service has a doctor or dentist who examined 
the veteran linked any dental problems and conditions to 
trauma during his active military service.  

The preponderance of the objective medical evidence thus 
shows that the veteran's current dental condition is not the 
result of in-service trauma.  Moreover, the evidence is not 
so evenly balanced as to allow for the application of 
reasonable doubt.

The Board appreciates the obvious sincerity of the veteran in 
pursuing these claims.  As discussed above, in June 2002, the 
Board afforded him the opportunity to provide testimony in 
support of his contentions, and we have reviewed the entire 
record and determined that the evidentiary record is not 
adequate to support his contentions.  We reiterate that we 
have no reason to doubt the veteran's description of his in-
service disorders but, even assuming the events occurred as 
he has described, the medical evidence does not support a 
conclusion that he sustained a dental trauma for the purposes 
of dental treatment or that he has defective vision related 
to his period of active service.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claims.  The evidence now 
of record fails to show that the veteran has defective vision 
or dental trauma related to service or any incident thereof.  
Thus, the preponderance of the evidence is against the claims 
and they must be denied. 


ORDER

Service connection for defective vision is denied.

Service connection for dental trauma (for the purposes of 
dental treatment) is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

